Citation Nr: 1450593	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-06 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for left knee chondromalacia patella status post ACL and posterior horn medial meniscus repair, currently rated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric condition, including posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Accredited Agent


WITNESSES AT HEARING ON APPEAL

Veteran and D.A.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 2004 to September 2004.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January 2012, June 2012, and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

The Veteran later appeared before the undersigned in April 2014 and delivered sworn testimony via video conference hearing at the RO.  Evidence pertinent to the matter on appeal was received contemporaneously with the Veteran's April 2014 Board hearing.  The Veteran has waived initial RO consideration of this evidence.

The issues of entitlement to an increased rating for left knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous panic, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control; total occupational and social impairment was not shown.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met during the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the June 2012 rating decision granted service connection for the disability on appeal, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's PTSD, the relevant criteria have been provided to the Veteran, including in the April 2013 statement of the case.  The Veteran has received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records and private medical records.  The Veteran has undergone VA examinations that addressed the matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The examinations described the Veteran's PTSD in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the initial rating issue on appeal has been met.

During the April 2014 Board hearing, to assist the Veteran, the undersigned asked questions to determine if there was any evidence outstanding pertinent to her claims.  The undersigned also asked questions to help direct the Veteran's testimony concerning the onset of her claimed disabilities.  The undersigned also informed the Veteran that the record would be held open for 60 days in an effort to give the Veteran additional time to submit evidence in support of the appeal.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial ratings assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence of record shows, or fails to show, as to the claim.

Diagnostic Code 9411 addresses PTSD.  Under that code, a 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating for PTSD is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The above symptoms are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect his level of occupational or social impairment.  Id. at 443; 38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning of the Veteran on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in any social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a percentage disability rating.  38 C.F.R. §§ 4.2, 4.6, 4.126.

Before undertaking analysis, it is notable that the Veteran is service connected for PTSD but not for such disorders as bipolar disorder, which has also been diagnosed.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).

A June 2012 rating decision granted the Veteran service connection for PTSD and assigned a 50 percent rating, effective July 16, 2009.

At her April 2014 Board hearing, the Veteran indicated that she would fight suicidal and homicidal ideation every day, and had made a promise to her husband that she would not harm herself.  She stated that there were still points in time throughout the day when she wished she no longer existed.  She also indicated that she would want to hurt random people and had a "very bad violent" problem.  She had tried changing medications, changed counselors, and was willing to try almost anything.  She was tired of being a "depressed, angry, harmful, suicidal, freak show" and wanted to be a good mother.  The Veteran's husband stated that the Veteran did have periods of severe moods and could go from "extremely happy, having a great day, to my life sucks, I want to die within seconds."  The Veteran's husband would sometimes have to pull the car over during the Veteran's anxiety and panic attacks.  The Veteran indicated that she had a reduction in friendships and did not get together with friends or socialize very much.  The Veteran would stray home as much as possible and would often call her husband during the day in an effort to feel safe.  The Veteran had previously served as a 4-H volunteer leader and participated in the Big Brothers/Big Sisters Program.  She also used to play sports and be around friends constantly but was now isolated.  She had also tried various employment situations but was unable to focus and had experienced anxiety attacks.  She had a bad attitude towards her co-workers and could not get along.  She was trying online school work but it was quite overwhelming as it was difficult to concentrate.  She had only two emotions, sad and angry.

After reviewing the pertinent evidence of record, which includes multiple VA and private mental disorders examinations, the Board finds that the evidence warrants a rating of 70 percent for PTSD for the entire appeal period.

The evidence through the claims period on appeal clearly reflects, among other things, that the Veteran has more than just occupational and social impairment with reduced reliability and productivity due to PTSD symptoms.  While acknowledging that not all the symptoms listed for a 70 percent rating have been met, as such criteria as near-continuous panic, difficulty in adapting to stressful circumstances (including work or a worklike setting), impaired impulse control, and suicidal ideation are shown by both the examinations and by the Veteran's (and husband's) testimony, the Board finds that a rating of 70 percent is warranted.

In finding that the Veteran is entitled to a rating of 70 percent for PTSD, the question now becomes whether the Veteran is entitled to a rating in excess of 70 percent for her service-connected PTSD.

The Board observes that the evidence does not indicate that the Veteran has symptoms due to PTSD such as gross impairment in thought processes or communication.  No formal speech or cognitive disorder related to PTSD has been suggested by any of the examiners or asserted by the Veteran.  The Veteran has not indicated that she has had delusions or hallucinations.  While the Veteran has indicated that he has had suicidal thoughts, they are essentially passive, as noted by the Veteran at her April 2014 Board hearing.  While the Veteran tends to be withdrawn, there has been nothing resembling a pattern of grossly inappropriate behavior.

The Veteran is clearly able to perform activities of daily living, and disorientation to time or place, or memory loss for names of close relatives due to PTSD, or just minimal hygiene, has not been shown.  The Veteran has maintained, albeit with difficulties, her marriage, and the Veteran clearly has a strong relationship with her child.  Further, the Veteran's GAF scores have included 55 (June 2012VA examination) and 60 (August 2013 VA examination).  Such findings do not reflect total occupational and social impairment due to the symptoms enumerated in Diagnostic Code 9411.  As such, a rating in excess of 70 percent for PTSD is not warranted at any time during the appeal.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is considered competent to give evidence about what she observes or experiences concerning his PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in the reports of the symptoms she experiences.  In fact, in reaching this decision, the Board has not disputed the Veteran's reports of her PTSD symptomatology.  However, as with the medical evidence of record, the accounts of the Veteran's PTSD symptomatology are consistent with the rating currently assigned by this decision.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or to contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's service-connected disability picture is so unusual or exceptional in nature as to render her newly assigned schedular rating inadequate.  The Veteran's disability on appeal is not one that is rated by analogy, but, instead, has been evaluated under the applicable Diagnostic Code, 9411, that has specifically contemplated the level of occupational and social impairment caused by service-connected PTSD.  The Veteran's symptoms such as impaired impulse control and difficulty in adapting to stressful circumstances are specifically enumerated under Diagnostic Code 9411.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD is granted throughout the time period on appeal, subject to the applicable law governing the award of monetary benefits.





REMAND

At the April 2014 Board hearing the Veteran stated that when using the stairs of her home she could feel her left knee "pull apart," leading the Veteran to question whether her left knee had healed and whether she had "re-tore something or tore something new."  She essentially indicated that her left knee symptoms had worsened since her November 2013 VA examination, at least as far as left knee stability was concerned.  As there had been no current MRI, the Veteran believed, but was not certain, that recent left knee internal damage may have occurred.  She stated that she had recently been prescribed a left knee brace.  Given the Veteran's claims of increased symptomatology since the last VA examination, a new VA examination is warranted to determine the current severity of her left knee disability.

As for the issue of entitlement to TDIU, based on the increased rating granted for the Veteran's PTSD in this decision, and as the issue of entitlement to an increased rating for left knee disability could impact the TDIU claim, the TDIU claim is deferred pending adjudication of the Veteran's service-connected left knee disability claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records pertinent to treatment for the issues remaining on appeal dated since November 14, 2013, and associate them with the record.

2.  The Veteran should be afforded a VA examination to determine the severity of her service-connected left knee disability.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

The examiner is specifically asked to state whether the Veteran's left knee is productive of dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

3.  Thereafter, readjudicate the issues currently on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


